Mr. Justice Carnes delivered the opinion of the court. 3. Appeal and error, § 1404*—when verdict will not be set aside on appeal. Since the jury and the trial court are more likely to judge correctly of the truth or falsity of the testimony of interested witnesses, a verdict based on such testimony will not be set aside by a reviewing court unless the finding is so palpably against the weight of the evidence as to indicate that the verdict is based on passion or prejudice. 4. Intoxicating liquors, § 147*—when evidence sufficient to sustain conviction for unlawfully keeping tippling house open on Sunday. In a prosecution for unlawfully keeping a tippling house open on Sunday, where the prosecuting witnesses were private detectives employed and paid to secure evidence against defendant, and where the evidence was conflicting, evidence held sufficient to warrant a judgment of conviction.